   Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 1 of 24




Gerald Barrett, SBN: 005855
Taylor Secemski, SBN: 035678
WARD, KEENAN & BARRETT, P.C.
3838 N. Central Avenue, Suite 1720
Phoenix, Arizona 85012
Tel: (602) 279-1717
Fax: (602) 279-8908
E-mail: gbarrett@wardkeenanbarrett.com
E-mail: tsecemski@wardkeenanbarrett.com

*Additional Counsel Listed Below

Attorneys for Plaintiffs



                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA



Seth Hannibal-Fisher and David Tran on          Civil Action No. 2:20-cv-01007-DLR
behalf of themselves and all others similarly
situated,                                       FIRST AMENDED CLASS ACTION
                                                COMPLAINT
                           Plaintiffs,

       v.                                       JURY TRIAL DEMANDED
Grand Canyon University,

                             Defendant.




FIRST AMENDED CLASS ACTION COMPLAINT                                                 1
     Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 2 of 24



         Plaintiffs Seth Hannibal-Fisher and David Tran (“Plaintiffs”) bring this action on
behalf of themselves and all others similarly situated against Defendant Grand Canyon
University (“GCU” or “Defendant”). Plaintiffs make the following allegations pursuant to
the investigation of their counsel and based upon information and belief, except as to the
allegations specifically pertaining to themselves, which are based on personal knowledge.
        NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS
         1.    This is a class action lawsuit on behalf of all people who paid tuition, fees and
the cost of room and board for the Spring 2020 academic term (the “Spring Term”) at
Grand Canyon University, and who, because of GCU’s response to the Novel Coronavirus
Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education and room and
board for which they paid, as well as the services for which their fees were paid, without
having their tuition, fees and costs refunded to them in sufficient amount, or at all.
         2.    GCU is a large for-profit university located in Phoenix, Arizona with an
enrollment of approximately 90,500 students. GCU offers both online degree programs and
on-campus degree programs.
         3.    Plaintiffs and GCU entered into a contractual agreement where Plaintiffs
would provide payment in the form of tuition and fees and Defendant, in exchange, would
provide in- person educational services, experiences, opportunities, and other related
services. The terms of the contractual agreement were set forth in publications from GCU,
including GCU’s Spring Semester 2020 Course Catalog (“Course Catalog”),1 the Individual
College Courses Page (“Course Finder”),2 and the Student Portal.
         4.    When Plaintiffs and Class Members sought to enter into a contractual
agreement with Defendant for the provision of educational services for the Spring Term,
Plaintiffs and Class Members viewed the Course Catalog, the Course Finder, the Student

1
 https://www.gcu.edu/sites/default/files/media/documents/academics/catalog/2020-
21/Academic-Catalog-Spring-2020.pdf

2
    https://www.gcu.edu/individual-courses/single-courses


FIRST AMENDED CLASS ACTION COMPLAINT                                                         2
    Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 3 of 24



Portal, and other publications to make specific course selections prior to registering and
paying for selected courses.
       5.     The Student Portal provided Plaintiffs and Class Members with information
regarding the courses offered, the instructor, the days and times during which the courses
would be held, and the on-campus location (including the building and room number)
where courses would be held. Plaintiffs and Class members then used and relied upon this
information to register for classes on the Student Portal.
       6.     Indeed, the Course Finder specifically allows for students to search for
courses to enroll in and includes an option for “On Campus,” as seen below:




       7.     Other publications from GCU reference the in-person nature of the Spring
Term course offerings, including course specific syllabi and the University’s Policy
Handbook (“Academic Rules”),3 which detail the policies, procedures, and expectations of
GCU students. The Academic Rules describe the policies regarding classroom absences.
Students are informed that there are different attendance policies for online and on-campus
students. On-campus students are notified that in the event of an absence:
       [S]tudents must notify the instructor in advance. If a face-to-face class
       absence (or partial absence) is necessary, the following guidelines apply:
              Partial Absence:      At the course instructor’s discretion, partial
              attendance may result in a deduction of participation points.
              One Absence: One class absence will result in the loss of participation
              points and, in-class activity points if applicable.
              An absence (or partial absence) does not preclude students from
3
 https://www.gcu.edu/sites/default/files/media/documents/academics/handbook/2020-
21/University-Policy-Handbook-Spring-V4.pdf



FIRST AMENDED CLASS ACTION COMPLAINT                                                    3
      Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 4 of 24



                 completing assignments as expected or according to completion
                 timelines.4 (emphasis added).
          8.     GCU’s Spring Term Calendar, which Plaintiffs and Class Members relied
upon to plan their semester when registering for classes, describes “Face-to-face
instruction” continuing throughout the semester until April 22, 2020.5
          9.     GCU’s Spring Term commenced on or around January 6, 2020, and was
scheduled to conclude on or around April 22, 2020.           Plaintiffs and Class Members’
payment of tuition and fees were intended to cover in-person education, experiences, and
services for the entirety of the Spring Term.
          10.    On or about March 12, 2020, GCU announced that because of the COVID-19
pandemic, all but a few in-person classes would be moved to an online-only format for its
on-campus students, effective March 23 through the end of the Spring Term. Thus, in-
person classes that continued were offered solely in an online format, with no in-person
instruction and sometimes with little or no real-time instruction by faculty.
          11.    GCU suspended all athletic events, all Spring Fine Arts performances, and
other co-curricular activities. GCU students were told to return to their off-campus homes
to complete their coursework online. Although it was announced that the GCU campus
would remain open, students had no meaningful choice but to comply with the mandate to
return home to complete coursework online. That mandate was reinforced several times,
with students told to “leave campus as soon as possible” or if they had already, to stay
home and not return. It was further announced that all large-group gatherings on campus
were canceled, and campus facilities and lounges where groups typically gather were also
closed.
          12.    GCU students therefore left campus to avoid exposure to COVID-19 by
sheltering at home. Students stayed off campus to comply with GCU directives, as well as

4
    Id. at 46.

5
    https://news.gcu.edu/2019/12/winter-spring-2020-calendar-of-events/


FIRST AMENDED CLASS ACTION COMPLAINT                                                    4
   Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 5 of 24



local, state and federal public health orders.
        13.   GCU has not offered adequate refunds to students for the unused portion of
their room and board or school fees, and it has not offered any tuition reimbursement to
students who enrolled in and paid for on-campus, in-person courses during the Spring
Term.
        14.   As a result of transitioning its in-person courses to an online-only format, and
the limited availability of Defendant’s on-campus facilities, Defendant did not deliver the
educational services, facilities, access, experience and/or opportunities that Plaintiffs and
the putative class contracted and paid for. The online learning options offered to GCU
students were subpar in practically every aspect compared to the on-campus in-person
classes, including the lack of facilities, equipment, materials, and access to faculty.
Students were deprived of the opportunity for collaborative learning and in-person
dialogue, feedback, and critique. The remote learning options are in no way the equivalent
of the in-person education that Plaintiffs and the putative class members contracted and
paid for.
        15.   Furthermore, there is no basis for GCU not to provide adequate refunds for
room and board costs and student fees, when the university’s campus facilities were mostly
closed and students were told to leave campus and resume their courses at home via an
online format.
        16.   GCU did not provide in-person education, experiences, or related services for
approximately 50% of the Spring Term.
        17.   Plaintiffs and the putative class did not enter into an agreement with GCU for
online education, but rather sought to receive an in-person education from GCU. Plaintiffs
and the putative class are therefore entitled to a refund of on-campus tuition, student fees
and the cost of room and board that Defendant has not provided and not adequately
refunded. Even if GCU claims it did not have a choice in cancelling in-person classes and
substantially closing campus facilities, it nevertheless has improperly retained funds for
services it did not provide or had their benefits reduced.


FIRST AMENDED CLASS ACTION COMPLAINT                                                       5
     Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 6 of 24



         18.   Through this lawsuit Plaintiffs seek, for themselves and Class members,
Defendant’s disgorgement of the pro-rated portion of on-campus tuition, students fees, and
the costs of room and board, proportionate to the amount of time that remained in the
Spring Term when classes moved online and campus services ceased being provided
(except on a limited basis) and for the entirety of the Spring Term, during which in-person
classes have been held online and campus services have been unavailable. Plaintiffs seek a
return of these amounts on behalf of themselves and the Class as defined below.
                                         PARTIES
         19.   Plaintiff Seth Hannibal-Fisher is a citizen of Arizona who resides in Lake
Havasu City, Arizona. Mr. Hannibal-Fisher is an undergraduate student at GCU, enrolled
in on-campus degree program. He paid approximately $8,250 in on-campus tuition, plus
$1,409 in fees (including a parking fee and housing fee), and $3,500 in room and board
costs to Defendant for the Spring Term. Mr. Hannibal-Fisher left campus on March 13,
2020 and did not return in accordance with GCU’s policies and mandates relating to
COVID-19. Mr. Hannibal-Fisher had to purchase WiFi equipment at his own cost to
continue his GCU classes online at home. Plaintiff has not been provided a refund of any
tuition monies or related costs to continuing his education online, nor has he received a
refund of any student fees from Defendant. Also, Plaintiff has not been provided with an
adequate refund for his room and board costs.
         20.   As Mr. Hannibal-Fisher was not an international student or a student with any
special circumstances and had already left and packed his belongings on March 13, 2020,
he was not “[permitted to] return any time before April 23 to collect his things,”6 as
mentioned on the March 21, 2020 announcement from GCU.
         21.   Plaintiff David Tran is a resident of Arizona. He paid to attend the Spring
2020 semester at the Grand Canyon University as a full-time undergraduate student. Mr.
Tran paid tuition and the Mandatory Fees for the Spring 2020 semester to enable him to

6
    https://www.gcu.edu/sites/default/files/media/documents/march-21.pdf


FIRST AMENDED CLASS ACTION COMPLAINT                                                     6
     Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 7 of 24



obtain an in-person, on-campus educational experience, and enable him to participate in the
activities and to utilize the services covered by the Mandatory Fees that he paid.
         22.    Defendant Grand Canyon University is a private university with its main
campus located in Phoenix, Arizona. GCU resides in Maricopa County, Arizona, with its
principal place of business at 3300 W. Camelback Road, Phoenix, Arizona.
                               JURISDICTION AND VENUE
         23.    The Court has jurisdiction over this action pursuant to 28 U.S.C. §
1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one
member of the Class, as defined below, is a citizen of a different state than Defendant, there
are more than 100 members of the Class, and the aggregate amount in controversy exceeds
$5,000,000 exclusive of interest and costs.
         24.    This Court has personal jurisdiction over Defendant because it resides in this
District.
         25.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because GCU
resides in this District, and many of the acts and transactions giving rise to this action
occurred in this District.
                                FACTUAL ALLEGATIONS
Plaintiffs and Class Members Paid “On Campus” Tuition, Fees, and Room and Board
for the Spring Term
         26.    Plaintiffs and Class members are individuals who paid the cost of on-campus
tuition, fees, and/or room and board costs for the Spring Term at GCU.
         27.    For the Spring Term, GCU students moved on campus during January 4-5,
2020. The Spring Term classes began on or about January 6, 2020, and “Face-to-Face
Instruction” classes ended on April 22, 2020.7 Move out dates were from April 23-25,
2020.
         28.    Plaintiffs and Class members paid the cost of on-campus tuition, various fees,

7
    https://news.gcu.edu/2019/12/winter-spring-2020-calendar-of-events/


FIRST AMENDED CLASS ACTION COMPLAINT                                                       7
   Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 8 of 24



and room and board for the Spring Term.
       29.      Approximate on-campus tuition at GCU for the Spring Term costs $687.50
per credit.    Tuition costs are substantially cheaper for GCU’s online learning degree
programs. For example, online tuition costs $440 per credit for GCU’s Education and
Science Programs, or $395 per credit for its Theology Programs, or $449 per credit for its
IT Programs, or $470 per credit for other online degree programs.
       30.      Plaintiffs and members of the putative Class also paid the following fees
charged by Defendant for the Spring Term:
             (a) Canyon Connect Fee: $105 per class;
             (b) Student Activity Fee: $300 per semester;
             (c) Student Parking Fee: Up to $150;
             (d) Housing Application Fee: $250;
             (e) Graduation Fee: $150;
             (f) Global Studies Portfolio Fee: $90; and
             (g) Computer Science, Computer Programming, Engineering and Information
                Technology Program Premiums: $900 per semester.
       31.      Approximate housing costs at GCU for the Spring Term were as follows:
             (a) Residence Hall Triple Occupancy: $1,875 and
             (b) Residence Hall Double Occupancy: $2,500.
       32.      Meal plans for the 2019-2020 academic year are offered in Dining Dollars
only. By way of example, the following meals plans were available to students at the
following prices per semester:
             (a) Canyon 750: apartment residents or commuter students only at $750;
             (b) Canyon 1000: minimum requirement for new, incoming apartment residents
                at $1,000;
             (c) Canyon 1350: minimum requirement for residence hall students at $1,350;
                and
             (d) Canyon 2100: $2,000


FIRST AMENDED CLASS ACTION COMPLAINT                                                    8
   Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 9 of 24



       33.    The tuition, fees, and costs of room and board described in the paragraphs
above are provided by way of example; total damage amounts – which may include other
fees or monies that are not listed herein but that were not refunded – will be proven at trial.
In Response To COVID-19, GCU Directed Students To Leave Campuses and Cancelled
In-Person Classes
       34.    In March 2020, GCU issued various mandates to its students requiring them
to begin classes remotely, and in most cases leave campus, including their university
housing, for the remainder of the Spring Term.
       35.    On March 12, 2020, GCU announced that because of the COVID-19
pandemic, all but a few in-person classes would be moved to an online-only format for its
on-campus students, effective March 23 through the end of the Spring Term. Thus, most
in-person classes that continued were offered solely in an online format, with no in-person
instruction and sometimes with little or no real-time instruction by faculty.
       36.    GCU encouraged all students to return to their homes to complete their
coursework online. In addition, it suspended athletic events, fine arts performances, and
other extra-curricular activities.
       37.    On March 16, 2020, GCU announced that commencement ceremonies
scheduled for April 30 and May 1 would be postponed until October.
       38.    On March 17, 2020, GCU issued further mandates and protocols regarding
social distancing for students who remain on campus. Specifically, GCU canceled all
large-group gatherings on campus and closed facilities such as fitness centers, the E-sports
facility, commuter lounge, veterans center and other high-risk areas.
       39.    On March 18, 2020, GCU updated its COVID-19 protocols, again
“remind[ing] students that they are “highly encouraged to return to their homes to finish out
the semester in an online learning environment if it is not imperative that they remain on
campus” and announcing closures of additional campus facilities. On March 20, 2020,
GCU again urged students not to return to campus following Spring Break.
       40.    Finally, on March 21, 2020, GCU told its students to go home, stating, “We


FIRST AMENDED CLASS ACTION COMPLAINT                                                         9
     Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 10 of 24



are asking all students – other than international students who can not travel to their home
countries and students who have special circumstances – to leave campus as soon as
possible.” GCU explained that it would not be safe to remain on campus and that if any
stay-at-home order issued, students would be restricted to just their rooms, the campus
grocery/convenience store and the Health and Wellness Clinic. Further, it warned that
students remaining on campus should expect a significant cutback of food services
beginning Monday March 23, 2020.
          41.   The March 21, 2020 announcement also stated “Students who have already
left campus should stay home,”8 but that students that had not already gathered their
belongings were “[permitted to] return any time before April 23 to collect their things.”9
The most reasonable interpretation of this announcement was that residents who were not
international students or were not subject to special circumstances but had already left and
gathered their belongings were not permitted to return to their residences on campus.
          42.   The effect of GCU’s COVID-19-related protocol and messaging is that all
students have effectively been evicted from campus, unless they truly had no other place to
go. For students who would remain on campus, services would be extremely limited.
Despite this, GCU students have not been granted appropriate refunds of their room and
board costs and fees, even though they were no longer able to use the services for which
they had paid.
          43.   On March 23, 2020, GCU announced limited credits would be offered to
students who moved out of their on-campus housing by March 25, 2020. The credit
amounts range from $260 to $450 depending on dorm location and occupancy. After all
outstanding balances on a student’s account have been paid, GCU will mail checks to
students. Students are only eligible for the credit if they moved out of their on-campus

8
    https://www.gcu.edu/sites/default/files/media/documents/march-21.pdf

9
    Id.



FIRST AMENDED CLASS ACTION COMPLAINT                                                     10
     Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 11 of 24



housing before March 26, 2020 and if they clarify their personal departure plan through the
housing portal by end of the day on March 25, 2020.
        44.   The housing credits offered to GCU students are insufficient because they do
not return to them the full pro-rated, unused portion of their room and board payment for
the Spring Term.
        45.   Students have taken to an online petition to return the appropriate refund of
room and board.10 Despite the demand, GCU has failed to issue any additional refund for
the unused portion of the room and board payments.
        46.   GCU also announced that in lieu of providing any refund of meal costs, that
for non-graduating students who are leaving campus but returning in the Fall, any Dining
Dollars will roll over to next year.
        47.   The rollover of Dining Dollars is insufficient because it does not refund the
amounts paid now. For students receiving financial aid, the rollover would require them to
carry debt that they should not have to carry and might adversely affect their aid eligibility
for the next academic year. Further, many students may not need the rolled over Dining
Dollars, for example, because they will be living off-campus in the Fall and would not have
been required to or chosen to purchase a meal plan for Fall.
        48.   GCU has not offered or provided students refunds of the miscellaneous fees
they paid that were unused or for which they had not received a benefit.
        49.   As a result of transitioning its in-person courses to an online-only format, and
the limited availability of Defendant’s on-campus facilities, Defendant did not deliver the
educational services, facilities, access, experience and/or opportunities that Plaintiffs and
the putative class contracted and paid for. The online learning options offered to GCU
students were subpar in practically every aspect compared to the on-campus in-person
classes, including due to the lack of facilities, equipment, materials, and access to faculty.

10
  https://www.change.org/p/grand-canyon-university-refund-grand-canyon-university-
students-the-unfulfilled-cost-of-room-board?recruited_by_id=ee07c9b0-cf4d-11e9-8c54-
5ba16a55400e


FIRST AMENDED CLASS ACTION COMPLAINT                                                       11
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 12 of 24



Students were deprived of the opportunity for collaborative learning and in-person
dialogue, feedback, and critique.      The remote learning options were in no way the
equivalent of the in-person education that Plaintiffs and the putative class members
contracted and paid for.
       50.    Plaintiffs and the putative class are therefore entitled to a refund of all tuition
and fees for services, facilities, equipment, access and/or opportunities that Defendant has
not provided. Even if GCU claims it did not have a choice in cancelling in-person classes,
it nevertheless has improperly retained funds for services it did not provide.
       51.    GCU students paid a higher price for in-person education than they would
have paid for an online education. This is illustrated clearly by the vast price difference in
GCU’s in-person, on-campus programs versus GCU’s own online learning programs.
       52.    At no point prior to the contract being formed did Defendant disclaim that the
in-person classroom instruction could be replaced with online learning.
       53.    On campus courses and face-to-face classes are reasonably understood, and
were understood by Plaintiffs, to be held and taught in-person, and not held and taught
remotely via computer screen or otherwise.
       54.    Through this lawsuit Plaintiffs seek, for themselves and Class members,
Defendant’s disgorgement of the pro-rated portion of on-campus tuition, student fees and
the cost of room and board that Defendant has not provided and not adequately refunded,
despite in-person classes being moved online and campus facilities and services being
severely limited, or not offered at all. Plaintiffs seek return of these amounts on behalf of
themselves and the Class as defined below.
                                 CLASS ALLEGATIONS
       55.    Plaintiffs seek to represent a class defined as all people who paid GCU on-
campus tuition, room and board costs, and/or fees for in-person educational services and
facilities that GCU failed to provide during the Spring Term, and whose tuition, costs,
and/or fees have not been refunded (the “Class”). Specifically excluded from the Class are
Defendant, Defendant’s officers, directors, agents, trustees, parents, children, corporations,


FIRST AMENDED CLASS ACTION COMPLAINT                                                          12
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 13 of 24



trusts, representatives, employees, principals, servants, partners, joint ventures, or entities
controlled by Defendant, and their heirs, successors, assigns, or other persons or entities
related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the
judge assigned to this action, and any member of the judge’s immediate family.
       56.    Plaintiffs also seek to represent a subclass consisting of Class members who
reside in Arizona (the “Subclass”).
       57.    Subject to additional information obtained through further investigation and
discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed
by amendment or amended complaint.
       58.    Numerosity. The members of the Class and Subclass are geographically
dispersed throughout the United States and are so numerous that individual joinder is
impracticable. Upon information and belief, Plaintiffs reasonably estimate that there are
tens of thousands of members in the Class and Subclass. Although the precise number of
Class members is unknown to Plaintiffs, the true number of Class members is known by
Defendant and may be determined through discovery. Class members may be notified of
the pendency of this action by mail and/or publication through the distribution records of
Defendant and third-party retailers and vendors.
       59.    Existence and predominance of common questions of law and fact.
Common questions of law and fact exist as to all members of the Class and Subclass and
predominate over any questions affecting only individual Class members. These common
legal and factual questions include, but are not limited to, the following:
       (a)    whether Defendant accepted money from Class and Subclass members in
              exchange for the promise to provide services and facilities;
       (b)    whether Defendant has provided the services and facilities for which Class
              and Subclass members contracted;
       (c)    whether Class and Subclass members are entitled to a refund for that portion
              of the tuition, room and board, and fees that was contracted for services and
              facilities that Defendant did not provide;


FIRST AMENDED CLASS ACTION COMPLAINT                                                        13
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 14 of 24



       (d)    whether Defendant has unlawfully converted money from Plaintiffs, the Class
              and Subclass;
       (e)    whether Defendant is liable for unjust enrichment;
       (f)    whether Defendant is in possession of money received from Plaintiffs, the
              Class and Subclass which in equity and good conscience should be paid over
              to the latter; and
       (g)    whether Plaintiffs require an accounting to ascertain the proper amount
              Defendant owes to Plaintiffs, the Class and Subclass.
       60.    Typicality. Plaintiffs’ claims are typical of the claims of the other members
of the Class in that, among other things, all Class and Subclass members were similarly
situated and were comparably injured through Defendant’s wrongful conduct as set forth
herein. Further, there are no defenses available to Defendants that are unique to Plaintiffs.
       61.    Adequacy of Representation. Plaintiffs will fairly and adequately protect
the interests of the Class and Subclass. Plaintiffs have retained counsel that is highly
experienced in complex consumer class action litigation, and Plaintiffs intend to vigorously
prosecute this action on behalf of the Class and Subclass. Furthermore, Plaintiffs have no
interests that are antagonistic to those of the Class or Subclass.
       62.    Superiority. A class action is superior to all other available means for the
fair and efficient adjudication of this controversy.        The damages or other financial
detriment suffered by individual Class and Subclass members are relatively small compared
to the burden and expense of individual litigation of their claims against Defendant. It
would, thus, be virtually impossible for the Class or Subclass on an individual basis, to
obtain effective redress for the wrongs committed against them. Furthermore, even if Class
or Subclass members could afford such individualized litigation, the court system could
not. Individualized litigation would create the danger of inconsistent or contradictory
judgments arising from the same set of facts. Individualized litigation would also increase
the delay and expense to all parties and the court system from the issues raised by this
action. By contrast, the class action device provides the benefits of adjudication of these


FIRST AMENDED CLASS ACTION COMPLAINT                                                        14
     Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 15 of 24



issues in a single proceeding, economies of scale, and comprehensive supervision by a
single court, and presents no unusual management difficulties under the circumstances.
        63.   In the alternative, the Class and Subclass may also be certified because:
        (a)   the prosecution of separate actions by individual Class and Subclass members
would create a risk of inconsistent or varying adjudications with respect to individual Class
members that would establish incompatible standards of conduct for the Defendant;
        (b)   the prosecution of separate actions by individual Class and Subclass members
would create a risk of adjudications with respect to them that would, as a practical matter,
be dispositive of the interests of other Class members not parties to the adjudications, or
substantially impair or impede their ability to protect their interests; and/or
        (c)   Defendant has acted or refused to act on grounds generally applicable to the
Class as a whole, thereby making appropriate final declaratory and/or injunctive relief with
respect to the members of the Class as a whole.


                                        COUNT I
                                   Breach of Contract
                     (On Behalf of Plaintiffs, the Class, and Subclass)
        64.   Plaintiffs hereby incorporate by reference the allegations contained in all
preceding paragraphs of this complaint.
        65.   Plaintiffs bring this claim on behalf of themselves and members of the Class
and Subclass against Defendant.
        66.   Plaintiffs and Defendant entered into a contractual relationship where
Plaintiffs would provide payment in the form of tuition and fees, and Defendant, in
exchange, would provide in-person educational services, experiences, opportunities, and
other related services. The terms of the parties’ contractual relationship are set forth in
publications from GCU, including but not limited to the Spring Semester 2020 Course
Catalog,11 the Course Finder,12 the Academic Rules,13 and the Student Portal.

11
  https://www.gcu.edu/sites/default/files/media/documents/academics/catalog/2020-
21/Academic-Catalog-Spring-2020.pdf


FIRST AMENDED CLASS ACTION COMPLAINT                                                      15
     Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 16 of 24



         67.    When Plaintiffs and Class Members sought to enter into a contractual
agreement with Defendant for the provision of educational services for the Spring Term,
Plaintiffs and Class Members viewed the Course Catalog, the Course Finder, the Academic
Rules, the Student Portal, and other publications to make specific course selections prior to
registering and paying tuition and fees for those selected courses. Defendant’s Course
Catalog and Student Portal constitutes an offer to enter a contractual agreement.
         68.    The Student Portal provided Plaintiffs and Class Members with information
regarding the courses offered, the instructor, the days and times during which the courses
would be held, and the on-campus location (including the building and room number)
where the courses would be held.
         69.    Indeed, the Course Finder allowed students to search and register for classes
based on whether the classes would be taught “On Campus.”               Other GCU materials
expressly refer to “face-to-face class[es],” see infra.
         70.    Other publications from GCU also reference the in-person nature of the
Spring Term course offerings, including course specific syllabi and the Academic Rules,14
which detail the policies, procedures, and expectations of GCU students. The Academic
Rules describe the policies regarding classroom absences. Students are informed that there
are different attendance policies for online and on-campus students. On-campus students
are notified that in the event of an absence:
         [S]tudents must notify the instructor in advance. If a face-to-face class
         absence (or partial absence) is necessary, the following guidelines apply:
                Partial Absence:     At the course instructor’s discretion, partial

12
     https://www.gcu.edu/individual-courses/single-courses

13
   https://www.gcu.edu/sites/default/files/media/documents/academics/handbook/2020-
21/University-Policy-Handbook-Spring-V4.pdf
14
   https://www.gcu.edu/sites/default/files/media/documents/academics/handbook/2020-
21/University-Policy-Handbook-Spring-V4.pdf



FIRST AMENDED CLASS ACTION COMPLAINT                                                      16
     Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 17 of 24



                  attendance may result in a deduction of participation points.
                  One Absence: One class absence will result in the loss of participation
                  points and, in-class activity points if applicable.
                  An absence (or partial absence) does not preclude students from
                  completing assignments as expected or according to completion
                  timelines.15 (emphasis added).

          71.     On campus courses and face-to-face classes are reasonably understood, and
were understood by Plaintiffs, to be held and taught in-person, and not held and taught
remotely via computer screen or otherwise.
          72.     Through the admission agreement, the consultation with GCU’s publications,
and payment of on-campus tuition, fees, and room and board costs, Plaintiffs and each
member of the Class and Subclass entered into a binding contract with Defendant.
          73.     As part of the contract, and in exchange for the aforementioned consideration,
Defendant promised to provide certain services and facilities, all as set forth above.
Plaintiffs, Class, and Subclass members fulfilled their end of the bargain when they paid
monies due for the Spring Term. Tuition, fees, and room and board costs for the Spring
Term were intended to cover in-person educational services and on-campus facilities from
January through April 2020. In exchange for the monies paid, Class and Subclass members
were entitled to in-person educational services as well as regular access and use of on-
campus facilities through the end of the Spring Term.
          74.     Defendant materially breached the parties’ contractual agreement by failing to
provide in-person education services for the entirety of the Spring Term. The provisions of
the contract breached by Defendant include, but are not limited to, the provision setting
forth the details of in-person educational services as described in the Student Portal. The
Student Portal indicated classes would be administered in an in-person, on-campus setting.
The Student Portal did not make any reference to the administration of these courses in an
15
     Id. at 46.


FIRST AMENDED CLASS ACTION COMPLAINT                                                         17
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 18 of 24



online format.
        75.    Defendant has failed to provide the contracted for services and facilities, and
has otherwise not performed under the contract as set forth above. Defendant has retained
monies paid by Plaintiffs and the Class for their Spring Term tuition, fees, and room and
board costs, without providing them the benefit of their bargain.
        76.    Plaintiffs and members of the Class and Subclass have suffered damage as a
direct and proximate result of Defendant’s breach, including but not limited to being
deprived of the education, experience, services, and facilities to which they were promised
and for which they have already paid.
        77.    As a direct and proximate result of Defendant’s breach, Plaintiffs, the Class,
and Subclass are entitled to damages, to be decided by the trier of fact in this action, to
include but not be limited to reimbursement of certain tuition, fees, and costs that were
collected by Defendant for services and facilities that Defendant has failed to deliver.
Defendant should return the pro-rated portion of any Spring Term on-campus tuition, fees,
and room and board costs for education services and campus facilities not provided since
GCU ceased in-person classes, canceled on-campus events, and closed campus facilities.
In-person educational services were not provided for approximately 50% of the Spring
Term.
        78.    Defendant’s performance under the contract is not excused due to COVID-
19.   Indeed, Defendant should have refunded the pro-rated portion of any education
services and facilities not provided. Even if performance was excused or impossible,
Defendant would nevertheless be required to return the funds received for services and
facilities it did not provide.
                                         COUNT II
                                     Unjust Enrichment
           (On Behalf of Plaintiffs, the Class, and Subclass In The Alternative)
        79.    Plaintiffs hereby incorporate by reference the allegations contained in all
preceding paragraphs of this complaint.
        80.    Plaintiffs bring this claim on behalf of themselves and the members of the


FIRST AMENDED CLASS ACTION COMPLAINT                                                       18
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 19 of 24



Class and Subclass against Defendant.
      81.    Plaintiffs and members of the Class and Subclass conferred a benefit on
Defendant in the form of monies paid for Spring Term on-campus tuition, fees, and room
and board costs in exchange for certain promises, services and facilities. Tuition, fees, and
room and board costs for the Spring Term were intended to cover in-person educational
services and on-campus facilities from January through April 2020. In exchange for the
monies paid, Class and Subclass members were entitled to in-person educational services as
well as regular access and use of on-campus facilities through the end of the Spring Term.
      82.    Defendant voluntarily accepted and retained this benefit by accepting
payment.
      83.    Defendant has retained this benefit, even though Defendant has failed to
provide the education, experience, facilities and services for which the tuition, fees, and
costs were collected, making Defendant’s retention unjust under the circumstances.
      84.    Accordingly, Defendant should return the pro-rated portion of any Spring
Term tuition, fees, and costs for education services and on-campus facilities not provided
by GCU.
      85.    It would be unjust and inequitable for Defendant to retain the benefit, and
Defendant should be required to disgorge this unjust enrichment.

                                      COUNT III
                                      Conversion
                    (On Behalf of Plaintiffs, the Class, and Subclass)
      86.    Plaintiffs hereby incorporate by reference the allegations contained in all
preceding paragraphs of this complaint.
      87.    Plaintiffs bring this claim on behalf of themselves and the members of the
Class and Subclass against Defendant.
      88.    Plaintiffs and members of the Class and Subclass have an ownership right to
the in-person educational services and on-campus facilities they were supposed to be
provided in exchange for their Spring Term on-campus tuition, fees, and room and board



FIRST AMENDED CLASS ACTION COMPLAINT                                                      19
   Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 20 of 24



payments to Defendant.
        89.   Defendant intentionally interfered with the rights of Plaintiffs, the Class, and
Subclass when it moved classes to an online format, discontinued in-person educational
services for which tuition and fees were intended to pay, and closed or limited campus
facilities.
        90.   Plaintiffs and members of the Class and Subclass demand the return of the
pro-rated portion of any Spring Term on-campus tuition, fees, and room and board costs for
in-person education services and campus facilities not provided by GCU.
        91.   Defendant’s retention of the monies paid by Plaintiffs and members of the
Class and Subclass without providing the educational services and facilities for which they
paid, deprived Plaintiffs, Class and Subclass members of the benefits for which the monies
were paid.
        92.   This interference with the services and facilities for which Plaintiffs and
members of the Class and Subclass paid damaged Plaintiffs and Class members in that they
paid monies for services and facilities that were not provided.
        93.   Plaintiffs, Class, and Subclass members are entitled to the return of pro-rated
portion of any Spring Term on-campus tuition, fees, and room and board costs for
education services and facilities not provided by GCU.


                                         COUNT IV
                                  Money Had And Received
                       (On Behalf Of Plaintiffs, The Class, And Subclass)

        94.   Plaintiffs hereby incorporates by reference the allegations contained in all
preceding paragraphs of this complaint.
        95.   Plaintiffs bring this claim on behalf of themselves and the members of the
Class and Subclass against Defendant.
        96.   Plaintiffs and members of the Class and Subclass paid monetary funds to
Defendant for tuition and fees for the Spring Term.



FIRST AMENDED CLASS ACTION COMPLAINT                                                       20
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 21 of 24



       97.     Defendant has retained the monies paid by Plaintiffs and members of the
Class and Subclass for the Spring Term while not providing in-person educational services,
activities, opportunities, resources, and facilities for which those monies were paid.
       98.     Defendant is in possession of and holds money that belongs to Plaintiffs and
the members of the Class and Subclass in equity and good conscience.
       99.     Defendant has been unjustly enriched by its retention of the funds Plaintiffs
and the members of the Class and Subclass paid Defendant for tuition and fees, and it is
unconscionable for Defendant to retain funds to which it is not entitled.
       100.    Defendant’s unlawful retention of Plaintiffs’, Class and Subclass Members’
funds has damaged Plaintiffs and the members of the Class and Subclass.
       101.    Defendant owes Plaintiffs and members of the Class and Subclass for money
had and received, including, but not limited to, the amount of Plaintiffs’ and Class
Members’ pro-rated tuition and fees for the Spring Term.


                                         COUNT V
                                         Accounting
              (On Behalf Of Plaintiffs, The Class And Subclass In The Alternative)

       102.    Plaintiffs hereby incorporates by reference the allegations contained in all
preceding paragraphs of this complaint.
       103.    Plaintiffs bring this claim on behalf of themselves and the members of the
Class and Subclass against Defendant.
       104.    Plaintiffs and members of the Class and Subclass have a special relationship
with Defendant. As an education and housing provider to Plaintiffs, Defendant is not
merely in privity with Plaintiffs but also owes Plaintiffs and members of the Class and
Subclass certain duties regarding the collection of private information amongst other
responsibilities that originate with State and Federal Law.
       105.     Defendant owes some balance to Plaintiffs and members of the Class and
Subclass that can only be ascertained by an accounting. Without an accounting, Plaintiffs



FIRST AMENDED CLASS ACTION COMPLAINT                                                     21
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 22 of 24



have a legal inability to discover the exact amount owed to Plaintiffs and members of the
Class and Subclass for Defendant’s failure to provide an in-person education to Plaintiffs
and members of the Class and Subclass. An accounting would allow Plaintiffs to discover
the precise amount that Defendant owes Plaintiff and members of the Class and Subclass.
                                   PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,
seek judgment against Defendant, as follows:

               (a)    For an order certifying the Class and Subclass under Rule 23 of the
                      Federal Rules of Civil Procedure and naming Plaintiffs as
                      representative of the Class and Plaintiffs’ attorneys as Class Counsel to
                      represent the Class and Subclass;
               (b)    For an order finding in favor of Plaintiffs and the Class and Subclass
                      on all counts asserted herein;
               (c)    For compensatory, punitive, and statutory damages in amounts to be
                      determined by the Court and/or jury;
               (d)    For prejudgment interest on all amounts awarded;
               (e)    For an order of restitution and all other forms of equitable monetary
                      relief;
               (f)    For injunctive relief as pleaded or as the Court may deem proper; and
               (g)    For an order awarding Plaintiffs and the Class and Subclass their
                      reasonable attorneys’ fees and expenses and costs of suit.

                                DEMAND FOR TRIAL BY JURY
       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury
of any and all issues in this action so triable of right.




FIRST AMENDED CLASS ACTION COMPLAINT                                                           22
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 23 of 24




Dated: August 31, 2020        WARD, KEENAN & BARRETT, P.C.

                              By: /s/ Gerald Barrett

                              Gerald Barrett
                              Taylor Secemski
                              3838 N. Central Avenue, Suite 1720
                              Phoenix, Arizona 85012
                              Telephone: (602) 279-1717
                              Facsimile: (602) 279-8908
                              E-mail: gbarrett@wardkeenanbarrett.com
                              E-mail: tsecemski@wardkeenanbarrett.com
                              BURSOR & FISHER, P.A.
                              Joseph I. Marchese (admitted Pro Hac Vice)
                              888 Seventh Avenue
                              New York, NY 10019
                              Telephone: (646) 837-7150
                              Facsimile: (212) 989-9163
                              E-mail: jmarchese@bursor.com
                              BURSOR & FISHER, P.A.
                              Sarah N. Westcot (admitted Pro Hac Vice)
                              2665 S. Bayshore Dr., Suite 220
                              Miami, FL 33133-5402
                              Telephone: (305) 330-5512
                              Facsimile: (305) 676-9006
                              E-Mail: swestcot@bursor.com
                              BENDAU & BENDAU PLLC
                              Clifford P. Bendau, II (AZ No. 030204)
                              Christopher J. Bendau (AZ No. 032981)
                              P.O. Box 97066
                              Phoenix, Arizona 85060
                              Telephone AZ: (480) 382-5176
                              Fax: (480) 304-3805
                              Email: cliffordbendau@bendaulaw.com
                              chris@bendaulaw.com
                              CARLSON LYNCH LLP
                              Gary F. Lynch*
                              Edward W. Ciolko*
                              1133 Penn Avenue
                              5th Floor
                              Pittsburgh, PA 15222
                              P (412) 322-9243
                              F. (412) 231-0246
                              E. glynch@carlsonlynch.com
                              eciolko@carlsonlynch.com
                              * Pro Hac Vice Admission Pending

                              Attorneys for Plaintiffs


FIRST AMENDED CLASS ACTION COMPLAINT                                       23
  Case 2:20-cv-01007-SMB Document 17 Filed 08/31/20 Page 24 of 24




                              CERTIFICATE OF SERVICE

      I hereby certify that on August 31, 2020, I electronically transmitted the foregoing to
the Clerk’s office using the CM/ECF System for filing and transmittal of a Notice of
Electronic Filing to the following CM/ECF registrants:


Sean P. Healy
Kathryn Honecker
LEWIS BRISBOIS BISGAARD & SMITH LLP
Phoenix Plaza Tower II
2929 North Central Avenue, Suite 1700
Phoenix, Arizona 85012-2761
Sean.Healy@lewisbrisbois.com
Kathryn.Honecker@lewisbrisbois.com

Jon P. Kardassakis
LEWIS BRISBOIS BISGAARD & SMITH LLP
633 West 5th Street, Suite 4000
Los Angeles, California 90071
Jon.Kardassakis@lewisbrisbois.com

Attorneys for Defendant


s/ Mary Farley




FIRST AMENDED CLASS ACTION COMPLAINT                                                       24
